                             Case 1:21-cr-00285-JEB Document 17 Filed 05/27/21 Page 1 of 2




                                                  UNITED STATES DISTRICT COURT
                                                  FOR THE DISTRICT OF COLUMBIA
                                                        (Filed Electronically)


                       CRIMINAL ACTION NO. 21-CR-285
                       UNITED STATES OF AMERICA,                                                          PLAINTIFF,


                       vs.


                       DAMON BECKLEY,                                                                   DEFENDANT.



                                          DEFENDANT’S RESPONSE TO UNITED STATES’
                                              MOTION FOR PROTECTIVE ORDER


                              Comes the Defendant, Damon Beckley (“Defendant” or, in the alternative, “Mr. Beckley”),

                       by counsel, and respectfully submits this supplemental sentencing briefing.

                              On May 26, 2021, the United States filed a Motion for Protective Order. DN 14. That

                       motion stated that the United States had sent the proposed protective order to defense counsel via

                       email on March 25, 2021 and May 20, 2021, and had not received any response to said proposed

                       protective order. The undersigned entered his appearance as counsel of record on May 12, 2021,

                       and has not received any emails from the United States regarding the proposed Protective Order.

                       Having now had an opportunity to review the United States’ Motion for Protective Order, the

                       defendant does not object to the Court entering the proposed protective order submitted by the

                       United States.




   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                     1
                            Case 1:21-cr-00285-JEB Document 17 Filed 05/27/21 Page 2 of 2




                                                                     Respectfully submitted,


                                                                     /s Aaron M. Dyke
                                                                     Assistant Federal Defender
                                                                     629 S. Fourth Street
                                                                     Suite 200
                                                                     Louisville, Kentucky 40202
                                                                     (502) 584-0525

                                                                     Counsel for Defendant

                                                                CERTIFICATE

                               This is to certify that a true copy of the foregoing motion was served on the United States
                       by electronically filing same to Mr. Peter Lallas, Esq., Assistant United States Attorney, this 27th
                       day of May, 2021.




                                                                     s/ Aaron M. Dyke




   Office of the
Federal Defender
200 Theatre Building
 629 Fourth Avenue
Louisville, KY 40202

Tel (502) 584-0525
Fax (502) 584-2808                                                      2
